DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed 6/22/2021 have been received and entered. Claims 1, 3, 5, 7-9, 11, 13, 15-17, 19 and 20 have been amended. Claims 6 and 14 have been cancelled. Claims 1-5, 7-13 and 15-20 are pending in the application.
The terminal disclaimer filed on 6/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10579493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-13 and 15-20 are allowable over the prior art of record because the amendment submitted on 6/22/2021 included limitations in operation with significantly more to clarify the claimed invention and terminal disclaimer filed has been accepted to overcome the rejection in the record. The closest prior art, Stergiou (US 20130268565) discloses traversal based directed graph compaction for determining engagement level of user interacting with an electronic device program (figures 1-6, associated with pars 0004, 0017-0021, relationship of levels/layers, nodes, decision node tree, number of levels, traversal, computer/processor program). Other reference, Jagannathan et al (US 20170011294) discloses efficient decision tree traversal in an adaptive boosting classifier with engagement number of levels, each nodes in a decision node tree corresponding to a user decision point (pars 0026-0028). In combination of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1, 9 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jagannathan et al (US 20170011294) discloses efficient decision tree traversal in an adaptive boosting (ADABOOST) classifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






 	/BRYAN BUI/               Primary Examiner, Art Unit 2865